Citation Nr: 0948909	
Decision Date: 12/30/09    Archive Date: 01/13/10

DOCKET NO.  07-06 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for service-connected 
residuals of fracture, left fourth toe.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1989 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision in which 
the RO, in pertinent part, continued a noncompensable rating 
for the Veteran's service-connected residuals, left fourth 
toe.  The Veteran perfected a timely appeal with respect to 
that decision.  


FINDING OF FACT

The competent medical evidence of record shows that Veteran's 
left foot disability has been manifested by aching but there 
is no showing of findings needed to support a higher 
schedular rating.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
residuals of fracture, left fourth toe, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.7, 4.72, Diagnostic Code 5283, 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009) and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim, what VA will seek to provide, and what the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
C.F.R. § 3.159(b)(1).  Pursuant to recent regulatory 
revisions, however, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, has been removed from that 
section effective May 30, 2008.  73 Fed. Reg. 23, 353-23, 356 
(Apr. 30, 2008).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 
22 Vet. App. 37 (2008), the United States Court of Appeals 
for Veterans Claims (Court) held that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate an increased rating claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) vacated Vazquez-Flores I in 
Vazquez-Flores v. Shinseki (Vazquez-Flores II), Nos. 2008-
7150, 2008-7115, 2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  
In Vazquez-Flores II, the Federal Circuit held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific and does not require the VA to notify a veteran of 
the alternative diagnostic codes or of potential daily life 
evidence. 

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO and 
the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate his claim for 
an increased rating for his left foot disability in a 
December 2005 notice letter.  A June 2006 letter notified the 
Veteran how a disability rating and an effective date for the 
award of benefits is assigned and complied with the notice 
requirements in Dingess, Vazquez I, and II.   

After the Veteran and his representative were afforded an 
opportunity to respond to the notice identified above, the 
January 2007 statement of the case reflects readjudication of 
the increased rating claim on appeal.  Hence, while some of 
the notice was provided after the initial rating actions on 
appeal, the Veteran is not shown to be prejudiced by the 
timing of the compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the 
claim, such as in a statement of the case (SOC) or an SSOC, 
is sufficient to cure a timing defect).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate the 
claims decided herein.  The Veteran's service treatment 
records, post-service VA treatment records, and identified 
private treatment records have been obtained.  Additionally, 
he has been afforded several examinations for his left foot 
disability.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claims herein decided.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the matters 
decided on appeal.  Any such error is deemed harmless and 
does not preclude appellate consideration of the matters 
herein decided, at this juncture.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (holding that a party alleging 
defective notice has the burden of showing how the defective 
notice was harmful).

II.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. §§ 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern. Francisco v. Brown, 7 Vet. App. 55 
(1994).

Diagnostic Code 5283 provides a 10 percent rating for 
malunion of or nonunion of tarsal or metatarsal bones that is 
moderate in degree.  A 20 percent rating is warranted for a 
moderately severe malunion or nonunion.  A 30 percent rating 
is warranted for a severe malunion or nonunion.  The note 
below provides that a 40 percent rating is warranted for 
actual loss of use of the foot.

Diagnostic Code 5284 provides a 10 percent disability rating 
for a moderate foot injury, a 20 percent disability rating 
for a moderately severe foot injury, and a 30 percent 
disability rating for a severe foot injury.  The note below 
states that a 40 percent disability rating is warranted for 
actual loss of use of the foot.

Additionally, when evaluating joint disabilities based on 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which Diagnostic Code 
or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's service connected residuals of fracture, left 
fourth toe has been rated as noncompensable under Diagnostic 
Code (DC) 5283.  At a February 2006 VA examination the 
Veteran reported no specific interference with his activities 
except that the foot, not just the toe, gets quite achy if he 
has to stand for any period of time.  Upon examination, the 
toes and metatarsophalangeal joints all move symmetrically.  
Specifically, the fourth toe has no palpable abnormalities in 
the bony structure.  The Veteran was assessed as having a 
fracture of the left fourth toe (healed).  

The Veteran has contended that he should be afforded a 10 
percent evaluation under DC 5283 because his foot disability 
more closely approximates a moderate disability.  However, 
after reviewing the evidence, the Board finds that the 
Veteran's left foot disability does not warrant a compensable 
rating under DC 5283 or DC 5284.  There is no indication that 
the Veteran's disability is moderate in its severity.  The 
Veteran's left fourth toe has no palpable abnormalities to 
its bony structure and the Veteran reported that the only 
interference with daily life that his toe causes is that if 
he stands for too long, his foot gets achy.  Even considering 
the Veteran's subjective complaints of aching in his left 
foot and toes, the evidence of record does not demonstrate 
any additional limitation of motion or functional loss in 
response to repetitive motion that would support a 
compensable evaluation for any period of initial rating claim 
on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2009); see also 38 C.F.R. §§ 4.45, 4.59.

The Board has considered the application of other diagnostic 
codes as well. However, the Veteran's left foot disability 
has not been found to have pes cavus, flatfoot, weak foot, 
claw foot, metatarsalgia, hallux valgus, hallux rigidus, or 
hammer toe, therefore Diagnostic Codes 5276-5284 are not for 
application.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to 38 C.F.R. § 3.321(b)(1), an 
extra-schedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's left foot disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted. See 
38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
there is no evidence in the claims file of frequent periods 
of hospitalization or marked interference with employment due 
to the Veteran's left foot disability.  As a result, the 
Board finds that the criteria for submission for assignment 
of an extra- schedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1) are not met.  See Id. at 339; Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Based on the foregoing, the Board concludes that the 
Veteran's left foot disability does not warrant a compensable 
rating.  As the Board finds that the record presents no basis 
for an assignment of a compensable rating for the Veteran's 
left foot disability, there is no basis for staged ratings of 
the disability pursuant to Hart.  Hart, 21 Vet. App. at 509-
10.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 
4.7.


ORDER

Entitlement to a compensable rating for service-connected 
residuals of fracture, left fourth toe is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


